Case: 14-13369    Date Filed: 04/07/2015    Page: 1 of 4


                                                         [DO NOT PUBLISH]




               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-13369
                            Non-Argument Calendar
                          ________________________

                     District Court No. 9:14-cv-80452-WJZ



RANDALL WHITE,
                                                           Plaintiff-Appellant,
NICHOLAS APOSTOL, THOMAS DOWDA,
KENNETH TODERO, MARC ROMAN,
BRIAN CHAMBERLAIN, STEVEN MARTINS,
ROBERT HERRIMAN, SCOTT WARMACK,
JAMES SPRITZER, ROCHELLE ALTHOLTZ,
DALE SCHULTZ, CAROL SCHULTZ,
PATRICIA LEONARD, HAMISH BROWNIE,
MYLES SAVERY, PATRICIA BENTON LEE,
MALGORZATA NAPIERACZ,
TAYLOR VITITOW, STAGE PROPERTIES LLC,
PATRICK KELLY, DAVID LAUR,
PAMELA LAUR, ALAN PISCATELLI,
                                                           Plaintiffs,

                                  versus

BANK OF AMERICA NATIONAL ASSOCIATION,
and its undisclosed loan origination and securitization
partners, including their successors, assigns or agents
including but not limited to Wells Fargo Bank, N.A., as
              Case: 14-13369    Date Filed: 04/07/2015   Page: 2 of 4


Trustee for the Certificateholders of Banc of America
Alternative Loan Trust 2005-2 Mor,
BRANCH BANKING AND TRUST COMPANY,
as successor in interest ot BankAtlantic and its
undisclosed loan origination and securitization partners,
including their successors, assigns or agents,
CITIBANK, N.A.
as assignee of American Brokers Conduit and its
undisclosed loan origination and securitization partners,
including their successors, assigns or agents including
but not limited to Citibank, N.A., as Trustee for American
Home Mortgage Assets Trust 2006-3,
CITIMORTGAGE, INC.,
Successor by merger to ABN Ambro Mortgage Group, Inc.,
and its undisclosed loan origination and securitization
partners, including their successors, assigns or agents
including but not limited to Federal Home Loan Mortgage Corporation,
COUNTRYWIDE HOME LOANS, INC.,
and its undisclosed loan origination and securitization partners,
including their successors, assigns or agents including but not limited
to The Bank of New York Mellon fka The Bank of New York as Trustee
for the Certificateholders CWMBS, Inc., CHL Mortga,
FEDERAL HOME LOAN MORTGAGE CORPORATION, et al.,

                                                         Defendants,
GREENPOINT MORTGAGE FUNDING, INC.,
And its undisclosed loan origination and securitization partners,
Including their successors, assigns or agents, including but not
Limited to Federal National Mortgage Association,
                                                           Defendant-Appellee.
                           ________________________

                   Appeal from the United States District Court
                      For the Southern District of Florida
                               _______________

                                 (April 7, 2015)

Before TJOFLAT, JORDAN, and JILL PRYOR, Circuit Judges.


                                        2
              Case: 14-13369     Date Filed: 04/07/2015    Page: 3 of 4


PER CURIAM:

      In his amended complaint, Randall White alleged that in January 2005, he

gave Green Point Mortgage Funding, Inc., a note in the principal amount of

$232,000 secured by a mortgage on real property in Jupiter, Florida; that Green

Point appraised the property at $290,000; and that the Palm Beach County

Appraisal Report indicated that the actual value of the property was $138,000. The

amended complaint contains three claims against Green Point. Two are relevant

here as claims under the Racketeer Influenced and Corrupt Organizations Act

(“RICO”). More specifically, Counts II and III allege that Green Point is liable for

the inflated property appraisal under 18 U.S.C. § 1962(c)–(d).

      Green Point moved the District Court to dismiss White’s amended complaint

on the ground that the RICO claims were barred by the four-year statute of

limitations. Agency Holding Corp. v. Malley-Duff & Assocs., Inc., 483 U.S. 143,

156, 107 S. Ct. 2759, 2767, 97 L. Ed. 2d 121 (1987) (“[W]e conclude that . . . the

federal policies that lie behind RICO and the practicalities of RICO litigation make

the selection of the 4-year statute of limitations for Clayton Act actions, 15 U.S.C.

§ 15b, the most appropriate limitations period for RICO actions.”). The District

Court, in an order entered on June 26, 2014, agreed that the claims were time-

barred and dismissed White’s claims with prejudice.




                                          3
              Case: 14-13369     Date Filed: 04/07/2015   Page: 4 of 4


      White appeals. We affirm. We note that White did not oppose Green

Point’s motion to dismiss. As a general rule, a party presented with a motion to

dismiss “must proffer some legal basis to support his cause of action.” Cnty. of

McHenry v. Ins. Co. of the West, 438 F.3d 813, 818 (7th Cir. 2006). And

“[a]rguments raised for the first time on appeal are not properly before this Court.”

Hurley v. Moore, 233 F.3d 1295, 1297 (11th Cir. 2000). The arguments White

presents in support of the timeliness of his claims were not presented to the District

Court. We therefore do not consider them.

      AFFIRMED.




                                          4